Title: From Thomas Jefferson to Froullé, 12 October 1785
From: Jefferson, Thomas
To: Froullé, Jean François



12me. Octobre 1785.

[J’accepte] Monsieur, de votre proposition [de donner] à Monsieur Ramsay pour [son] histoire de la revolution de la Caroline [du Sud] neuf cents livres paiables un [an] après l’impression. Je vous envoye [328] pages de l’ouvrage, et j’enverrai [le] reste aussitot que je la recevrai.
J’ai l’honneur d’etre avec beaucoup de respect, Monsr. votre tres obeissant serviteur,

Th Jefferson

